*174ON REHEARING.
The arguments advanced by counsel are fully met by the opinion in this case, and it is wholly unnecessary to repeat the same. The deed of trust was executed more as a security for Mrs. Stealey and Mrs. Bookman, than to secure Bookman. And the fact that Nolan and Porter considered it fraudulent£er se cannot make it so. The legal ignorance of lawyers or others cannot make law, render a valid instrument invalid, or divert social assets to the payment of individual debts. The ill-considered determinations of courts of last resort may sometimes have such an effect, but not outside opinion. For, if ignorance made law where now it does greatly abound, it would then be at a premium, and would fully substantiate the old ad^ge that, “If ignorance is bliss, it is folly to be wise.” Some of the parties thereto may have labored under the impression that a deed of trust for the purchase money of social assets would be invalid as to individual creditors of a firm ; yet this would not make it so, although sustained by the most learned of legal advisers, as they are liable to err. As heretofore directed, the decrees complained of will be reversed, and cause remanded.

Reversed.